Dear Mayor Andrus:
You have requested the opinion of this office on whether LSA-R.S. 40:1724(A), as amended, eliminates any requirement for the issuance of a local building permit for certain construction contracts on state owned buildings. Specifically you inquire as to what is meant by the term certain building contracts, to whom does the term certain contracts apply, and when may the City of Grambling require a permit for state owned buildings.
R.S. 40:1724 relates to the Louisiana Building Code for State Owned Buildings and provides as follows:
  A. Plans and specifications for construction, alteration, addition, or renovation of all sate-owned building shall be approved by the state fire marshal, the secretary of the Department of Health and Hospitals, and the facilities planning and control department prior to commencement of work. Nothing herein shall be construed to impose a duty upon the parish or municipality in which the building is located to inspect a state-owned building for compliance with the local building code.
  B. The occupancy permit will be issued to the using agency when the building construction has been approved by the state fire marshal, secretary of the Department of Health and Hospitals and the facilities planning and control department.
The provisions of R.S. 40:1724 relates to the construction, alteration, addition, or renovation of all state owned buildings and specifically provides that a local building permit is not required for any such construction, alteration, addition or renovation. This would include a municipality such as the City of Grambling.
It is therefore the opinion of this office that LSA-R.S.40:1724 applies to any construction, alteration, addition, or renovation of a state-owned building and that a municipality, such as the City of Grambling, may not require a building permit for any such construction, alteration, addition, or renovation.
I trust that this answers your inquiry. Please let me know if we may be of further assistance in this matter.
Yours very truly,
  CHARLES C. FOTI, JR. Attorney General
  BY: ___________________________ RICHARD L. McGIMSEY Assistant Attorney General
CCF/RLM/dam